DETAILED ACTION
	Applicant filed a Pre-Appeal Brief Conference Request 9/14/2021. The result of the request was a decision to mail a Non-Final Office Action to clarify the prior art. The Examiner used the ANCHOR trial, when the MARINE trial is more in-line with the patient population of a fasting triglycerides of “at least 500 mg/dl.”
	Claims 1-8, 12-14, 22-26, 29-38, and 40 are pending and are the subject of the Office Action below.

Priority
The instant application, filed September 27, 2017 is a division of 14/193,632, filed February 28, 2014, now abandoned and having 1 RCE-type filing therein claims priority from Provisional Application 61/771441, filed March 1, 2013 and from Provisional Application 61/828942, filed May 30, 2013.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-14, 22, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable by MARINE ESCO Oral Presentation Slides published August 17, 2011; and DiSpirito et al. Expert Opinion on Pharmacotherapy 2008 (9) 2939-2945.
Claim 1 is generally directed towards a method of reducing triglycerides in a subject having a fasting baseline triglyceride level of at least 500 mg/dl and on atorvastatin therapy, the method comprising co-administering to the subject about 80 mg per day of atorvastatin and about 4 g per day of a pharmaceutical composition comprising at least about 96%, by weight of all fatty acids (and/or derivatives thereof) present, ethyl eicosapentaenoate, wherein the pharmaceutical composition is present in a capsule shell, and wherein the pharmaceutical composition is administered to the subject for a first time period before co-administering the atorvastatin and the pharmaceutical composition to the subject for a second time period.
The ESCO Oral Presentation slides of the MARINE trial teach the administration of AMR101 which is an OM-3 agent containing ≥96% pure icosapent ethyl EPA (the ethyl ester of EPA), the same composition as claimed. The dose in the slides is 4g/day. The required dose of claim 1.
 The ESCO Oral Presentation slides of the MARINE trial teach efficacy and safety in reducing triglyceride (TG) levels in patients with very high TG (≥500 mg/dL) and evaluated the effect of AMR101 on other lipid and lipoprotein parameters. This is the same patient population as instantly claimed.

The ESCO ref teaches the combination of AM101, an omega-3 ethyl ester, with and without a generic statin are very effective at treating patients with a fasting TG above 500 mg/dL. The reference does not teach the specific statin atorvastatin, and does not teach the dose of 80 mg of that statin.
Looking to DiSpirito we see that combining an omega-3 ethyl ester, in this case POM3 (Lovaza), with 80 mg of atorvastatin is safe and doesn’t alter the pharmacokinetics of atorvastatin. DiSpirito states, prescription omega-3-acid ethyl esters (P-OM3) have been used as adjunctive therapy to statin drugs in patients with mixed hyperlipidemia. DiSpirito also states that prescription omega-3-acid ethyl esters (P-OM3) can effectively lower triglyceride levels in patients with hypertriglyceridemia. P-OM3 (Lovaza, GlaxoSmithKline, Research Triangle Park, NC; earlier marketed under the brand name Omacor) is approved by the US FDA for the treatment of very high triglyceride levels (≥ 500 mg/dl, > 5.64 mmol/l) and is available as 1 g capsules. Therefore the art clearly establishes omega-3 ethyl ester as a treatment for very high triglyceride levels. 
As such a person of ordinary skill in the art would be aware of the combination of omega-3 ethyl ester and statin as a combination treatment for very high triglyceride levels. A PHOSITA would have a reasonable expectation of arriving at using AMR101 in combination with 80 mg of atorvastatin, as the MARINE study shows excellent efficacy of 4g in a generic combination, and the dose of 80 mg is known to be use in the same patient population with a generic omega 3 ethyl ester. Therefore this is simply substituting AMR101 for Lovaza, the nexus being omega-3 fatty acid ethyl esters. The instant application was prima facie obvious at the time of invention.

Claim Rejections - 35 USC § 103
Claims 23-26 and 29-38 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable by MARINE ESCO Oral Presentation Slides published August 17, 2011; and DiSpirito et al. Expert Opinion on Pharmacotherapy 2008 (9) 2939-2945.
Claim 23 is generally directed towards a method of reducing triglycerides in a subject having a fasting baseline triglyceride level of at least 500 mg/dl, the method comprising, co-administering about 80 mg per day of atorvastatin and about 4 g per day of ethyl eicosapentaenoate, wherein said co-administration provides a steady state plasma Cmax, a steady state plasma AUC0-24, and/or a steady state plasma Tmax of atorvastatin of about 70% to about 135% of a mean steady state plasma Cmax, a mean steady state plasma AUC0-24, and/or a mean steady state plasma Tmax of atorvastatin in subjects receiving said atorvastatin daily without the ethyl eicosapentaenoate, wherein the ethyl eicosapentaenoate is in a capsule, and wherein the ethyl eicosapentaenoate is administered to the subject for 21 days before co-administering the atorvastatin and the ethyl eicosapentaenoate to the subject for 7 days.
Claim 23 is distinct from claim 1, as it requires dosing of the capsule of ethyl eicosapentaenoate is administered to the subject for 21 days before co-administering the atorvastatin and the ethyl eicosapentaenoate to the subject for 7 days.
The ESCO Oral Presentation slides of the MARINE trial teach the administration of AMR101 which is an OM-3 agent containing ≥96% pure icosapent ethyl EPA (the ethyl ester of EPA), the same composition as claimed. The dose in the slides is 4g/day. The required dose of claim 23.
 The ESCO Oral Presentation slides of the MARINE trial teach efficacy and safety in reducing triglyceride (TG) levels in patients with very high TG (≥500 mg/dL) and evaluated the effect of AMR101 on other lipid and lipoprotein parameters. This is the same patient population as instantly claimed.
The ESCO Oral Presentation slides note that if on background statin therapy, study participants were to remain on the same statin at the same dose through the duration of the study. In this instance of the teaching, the stain is not specifically taught as 80 mg per day of atorvastatin. The ESCO ref teaches the combination of AM101, an omega-3 ethyl ester, with and without a generic statin are very effective at treating patients with a fasting TG above 500 mg/dL. The reference does not teach the statin, and does not teach the dose of 80 mg of atorvastatin.
The reference though teaches efficacy on page 12 of the reference. This clearly teaches that a patient having a baseline TG around 680 mg/dL will experience a 26% decrease in TG after 12 weeks on being on AMR101 alone. Therefore one can infer that the patient will still have a very high TG level, as 26% of 680 is 176 mg/dL. The patient would still be around 503 ng/dL. This is still in the range for being treated with AMR101, above the 500 mg/dL threshold. What this slide clearly shows however, is that by adding statin TG level would have been below the threshold. As a 65% reduction would move the patient below 500. This slide clearly teaches that one of ordinary skill in the art could add a statin to the patient after treating with AMR101 to reach the desired level of TG. As such this reference, taken as a whole clearly teaches adding a statin to the treatment protocol after using AMR101, as the combination clearly shows increased efficacy and would achieve a much more desirable result for the patient.
What is not taught, is simply what statin, and at what dose would be relevant to the combination of omega 3 ethyl ester and statin.
Looking to DiSpirito we see that combining an omega-3 ethyl ester, in this case POM3 (Lovaza), with 80 mg of atorvastatin is safe and doesn’t alter the pharmacokinetics of atorvastatin. DiSpirito states, prescription omega-3-acid ethyl esters (P-OM3) have been used as adjunctive therapy to statin drugs in patients with mixed hyperlipidemia. DiSpirito also states that prescription omega-3-acid ethyl esters (P-OM3) can effectively lower triglyceride levels in patients with hypertriglyceridemia. P-OM3 (Lovaza, GlaxoSmithKline, Research Triangle Park, NC; earlier marketed under the brand name Omacor) is approved by the US FDA for the treatment of very high triglyceride levels (≥ 500 mg/dl, > 5.64 mmol/l) and is available as 1 g capsules. Therefore the art clearly establishes omega-3 ethyl ester as a treatment for very high triglyceride levels. 
As such a person of ordinary skill in the art would be aware of the combination of omega-3 ethyl ester and statin as a combination treatment for very high triglyceride levels. A PHOSITA would have a reasonable expectation of success in arriving at using AMR101 in combination with 80 mg of atorvastatin after using AMR101 for 21 days. The MARINE study shows excellent efficacy of 4g, but in some patients would not lower the TG enough to be satisfactory after 12 weeks (this includes 21 days of treatment). As such the generic combination of statin and omega-3 after the omega-3 would benefit the patient. The dose of 80 mg is known to be used in the same patient population with a generic omega 3 ethyl ester. Therefore this is simply substituting AMR101 for Lovaza. The instant application was prima facie obvious at the time of invention.

Claim Rejections - 35 USC § 103 (Notes)
In regards to claims 3-8, 12-14, 22, 24-26, 32, 35-38, and 40. The pharmacokinetics of a drug or drug combination, AMR101 and atorvastatin, is controlled by the physical properties of the composition. In this case the drugs, atorvastatin and AMR101 meet all the PK limitations and composition claims when dosed at 4g at day, and 80 mg a day. Therefore these claims are inherent properties of the compositions.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629